UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America, 7:21-MJ-1959(MRG)
Plaintiff,
JUDGMENT
-against-
Matthew Murphy,
Defendant.

 

The issues in the above entitled action were brought before the Honorable Martin R.
Goldberg, United States Magistrate Judge, on May 27, 2021. The Court thereafter accepted
the defendant’s plea of guilty to Disorderly Conduct in violation of New York Penal Law §
240.20, in full satisfaction of the Misdemeanor Complaint filed on February 22, 2021, and it is,
ORDERED, ADJUDGED AND DECREED that the defendant pay a fine of $100.00
by June 25, 2021 or appear before the Court on June 28, 2021 to explain why the fine

has not been paid.

SO ORDERED:

 

Hon. Martin R. Goldberg
United States Magi Judge

Dated: Maw 28. 2074
Poughkeepsie, NY.
